UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 93-6890



JOHNNIE W. TODD, a/k/a John W. Todd, a/k/a
Kristopher S. Kollyns,

                                             Plaintiff - Appellant,

          versus

JAMES SEWELL; WAYNE HYATT; TERRY BROOKS; L.
WESTFIELD; PARKER EVATT,

                                            Defendants - Appellees,

          and

JOHNNY JACOBS,

                                                          Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-92-1060-8-17)

Submitted:   April 30, 1996                  Decided:   May 24, 1996


Before WIDENER, HAMILTON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Johnnie W. Todd, Appellant Pro Se. Robert Eric Petersen, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Todd v. Evatt,

No. CA-92-1060-8-17 (D.S.C. Aug. 6, 1993). We dismiss as moot

Appellant's motion to correct the record to reflect the correct

district court number. To the extent that both of Appellant's names
are reflected in this opinion, we grant Appellant's motion to amend

the caption. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3